Citation Nr: 0813141	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  02-10 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 RO rating decision 
which determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  

In a May 2004 decision, the Board reopened the veteran's 
claim for service connection for PTSD and remanded the merits 
of the claim for further development.  


FINDING OF FACT

The preponderance of the evidence does not show that the 
veteran currently suffers from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in December 2001 and April 2005 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence he has that pertains to the claim.  The claim was 
last readjudicated in October 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; VA examination reports; 
records from the Social Security Administration (SSA); and 
hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and hearing 
testimony; service personnel and medical records; post-
service private and VA treatment records; VA examination 
reports; and SSA records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

The veteran's service personnel records indicate that he was 
not awarded decorations evidencing combat.  He had one year 
of foreign and/or sea service and he served in Vietnam from 
February 1967 to February 1968.  His military occupational 
specialty was listed as a supply specialist.  The veteran's 
service personnel records indicate that he served as a supply 
clerk with the 53rd Support Company from February 1967 to May 
1967 and that he served as a supply clerk with the 221st 
Supply and Service Company during the period from May 1967 to 
December 1967.  He also served with the 23rd S & T Battalion, 
America 1 from December 1967 to February 1968.  There were 
also notations that he was involved in campaigns including 
the Vietnam Counteroffensive, Phase II, and the Vietnam 
Counteroffensive, Phase III.  

His service medical records do not show complaints, findings 
or diagnoses of PTSD or any other psychiatric problems.  
Evaluations of the veteran during that time make no reference 
to any such disorders.  

The veteran has reported various stressors.  In statements 
submitted in February 1996 and September 2001, he discussed 
stressors that occurred around April 1967 or May 1967 when 
his transfer plane came under fire before arrival at Chu Lai 
Air Strip around the time he was sent to the 221st Supply and 
Service Company.  He indicated that he had to run from the 
plane after it landed due to a firefight.  The veteran also 
stated that he found himself in the middle of a race riot 
upon arrival to the 221st Supply and Service Company.  

He further reported that he was assigned to graves 
registration during his first job assignment with the 221st 
Supply and Service Company and that he had to clean the 
bodies brought in from the field.  The veteran stated that 
such assignment only lasted for three days and that he was 
frightened to see some of the body bags moving due to rigor 
mortis.  He indicated that he was reassigned as a truck 
driver in May 1967 and was in a convey to Quai Nai in support 
of the 101st Airborne that came under fire.  The veteran 
reported that he was also subjected to other firefights while 
assigned to the 221st Supply and Service Company, including 
in approximately June 1967 or July 1967, when a soldier died 
fifty feet from his tent.  The veteran also referred to 
witnessing dead bodies of the enemy.  He indicated that he 
witnessed the enemy blow up the ammunition dump at the Chu 
Lai Airstrip as well as the ensuing panic that occurred in 
September 1967.  The veteran noted that there were daily 
firefights by November 1967 and he also described witnessing 
the death of a soldier who was killed due to an accident with 
a misfired flare around that time.  

A June 2005 response from the U.S. Armed Services Center for 
Unit Records Research (CURR) noted that they were notified 
that the veteran was assigned to the 221st Supply and Service 
Company while in Vietnam during the period from May 29, 1967 
to December 19, 1967.  CURR indicated that a search of all 
available combat unit records revealed that the 221st Supply 
and Service Company was based at Cam Ranh Bay and was part of 
the U.S. Army Support Command Cam Ranh Bay.  CURR indicated 
that they were unable to very that the veteran entered 
Vietnam at Chu Lai and that a search of available combat unit 
records did not show any enemy activity during the month of 
May 1967.  It was also reported that a search of available 
combat unit records did not reveal any mention of a race riot 
in the 221st Supply and Service Company.  

CURR did indicate, however, that available combat unit 
records showed that the 221st Supply and Service Company had 
a Graves Registration Section and worked at a mortuary in Cam 
Ranh Bay.  Therefore, the Board notes that at least one of 
the veteran's stressors, working in graves registration, has 
essentially been verified and that stressor is conceded for 
the purposes of this decision.  

Post-service private and VA treatment records show treatment 
for disorders including variously diagnosed psychiatric 
problems.  

For example, a May 1993 VA hospital summary related diagnoses 
including history of intravenous drug abuse, ethanol abuse, 
and tobacco abuse.  A January 1995 VA treatment entry noted 
that the veteran reported that he had suffered depression for 
twenty-five years.  He stated that he had felt more depressed 
in the previous two months.  The examiner indicated that his 
impression was a personality disorder with depressed mood.  

A May 1996 VA psychiatric examination report noted that the 
examiner received the veteran's claims file.  It was reported 
that the veteran served in the Armed Forces from September 
1966 until September 1968 and that he was in Vietnam from 
February 1967 to December 1967.  The veteran indicated that 
he was assigned to the Ameri-Cal Division where he continued 
to work in supply and driving in a convoy.  It was noted that 
the veteran had no Purple Heart or combat injuries.  The 
veteran stated that his unit was overrun on at least two 
occasions while in the convoys and that they suffered 
casualties.  He also stated that an ammunition dump was blown 
up and that he saw a friend accidentally be set on fire by a 
flare.  It was reported that the veteran also described a 
great deal of racial stress and tension in his outfits, but 
that he denied any psychiatric hospitalizations or treatment 
while in the service.  The veteran reported that his first 
psychiatric treatment was in 1989 at a VA hospital.  He 
indicated that he was treated for drugs and remained 
hospitalized for approximately one week and was subsequently 
released for outpatient follow-up.  It was noted that the 
veteran was currently being seen by a psychologist and that 
the examiner judged that he was being treated for depression 
because he was unable to find any other diagnosis mentioned.  
The examiner noted that the veteran was claiming PTSD and 
that he had written a stressor letter describing incidents 
that he was subjected to in Vietnam.  

The examiner reported that the veteran was slightly 
depressed, but certainly not of a depth which would be 
associated with PTSD.  The examiner stated that the veteran 
showed no rage reactions and that he described no nightmares, 
or flashbacks, etc.  The examiner commented that, quite 
frankly, he could not confirm a diagnosis of PTSD.  The 
examiner stated that he might be inclined to accept the 
diagnosis of depressive disorder of some type for which the 
veteran was presently in treatment.  The examiner remarked 
that it seemed likely that the veteran had experienced some 
type of paranoid psychoses, not otherwise specified, in the 
past.  It was noted that a definitive diagnosis might require 
either extended periods of observation or psychological 
testing.  The diagnosis was depressive reaction, chronic, 
with suggested history of episodes of decompensation.  

A March 1998 psychological evaluation report from a private 
psychologist, apparently for SSA purposes, did not 
specifically refer to any stressors.  The diagnoses were 
cocaine abuse; opioid abuse; mood disorder due to chronic 
pain with mixed features and major-depressive like episodes; 
schizophrenia, paranoid type; PTSD with delayed onset; a pain 
disorder associated with both psychological factors and a 
general medical condition, chronic; alcohol abuse; and a 
cognitive disorder, not otherwise specified.  There is no 
indication that the examiner reviewed the veteran's claims 
file in providing such diagnoses.  

A February 2001 VA mental health history report noted that 
the veteran reported that he overdosed on sleeping pills in 
1970 after he was feeling depressed for six months.  He 
stated that he was in combat during the Vietnam War which he 
felt was the cause of his depression.  It was noted that 
since that time, the veteran reported that he had episodes of 
depression that would last for months.  The veteran related 
that he suffered from additional psychiatric problems such as 
panic attacks and hearing voices.  The diagnoses were major 
depressive disorder, recurrent, moderate with psychotic 
features; panic disorder with agoraphobia; rule out PTSD, 
chronic; polysubstance dependence in sustained full 
remission; and alcohol dependence, in sustained full 
remission.  

An April 2001 VA treatment entry indicated an impression of 
depression, not otherwise specified; rule out major 
depressive disorder with psychotic features; and rule out 
PTSD.  A May 2001 entry related an impression of depression, 
not otherwise specified and cluster B traits.  A June 2001 
entry noted, as to an assessment, that the veteran's concerns 
might warrant a referral for a PTSD evaluation.  

A September 2001 VA PTSD assessment report noted that the 
veteran underwent psychological testing.  The examiner 
indicated that it was her opinion based not only on an 
extensive clinical interview with the veteran, but also on 
the contents of the feedback session, that the veteran's 
reported symptomatology was in-keeping with someone with a 
psychotic disorder.  The examiner stated that the appropriate 
diagnosis was a psychotic disorder, not otherwise specified.  
The examiner reported that she informed the veteran that the 
symptomatology for which he was requesting help appeared to 
be related to his psychosis, rather than to PTSD.  An October 
2001 VA treatment entry noted that the veteran had no new 
complaints, but that he suffered from PTSD, paranoid 
schizophrenia, diabetes mellitus, and pain from a cervical 
spine injury.  

An August 2002 VA treatment entry noted that the veteran was 
a combat Vietnam veteran with a history of PTSD, 
schizophrenia, and panic attacks.  The diagnoses were PTSD; 
schizophrenia, paranoid type; history of substance abuse; and 
a panic disorder per the veteran.  A November 2002 entry 
noted, as to history, that the veteran was in the Tet 
Offensive in 1967 and had PTSD.  

A May 2003 VA psychiatric examination report noted that the 
veteran served in the Army from September 1966 until 
September 1968 and that he spent one tour of duty in Vietnam 
in 1967.  He stated that his duty was to pick up dead bodies, 
bag them, and put the bags on a helicopter.  He reported that 
he could not perform such duty after a few weeks and asked to 
be released which was granted.  The veteran indicated that he 
became a truck driver and that he also performed night guard 
duties.  It was noted that actual combat experience was not a 
significant part of the veteran's experience and that he was 
not wounded.  The examiner discussed the veteran's medical 
records in some detail.  The diagnoses were schizophrenia, 
chronic and severe, paranoid type, and mild depression, 
chronic.  The examiner commented that he thought that the 
veteran's manifestations were more of his own psychotic 
production rather than PTSD.  The examiner stated that to a 
mild extent, the bagging dead bodies was not really a good 
experience and perhaps could be served as a basis for some 
degree of PTSD, but the veteran only performed such duty for 
two weeks and based upon his own request, he was relieved.  
The examiner stated that he was unable to confirm a PTSD 
diagnosis for the veteran.  The examiner remarked that there 
was no doubt that the veteran had a severe psychotic illness 
of paranoid schizophrenia.  

An October 2006 VA psychiatric examination report noted that 
the veteran's individual paper record was unavailable, but 
that the examiner reviewed his CPRS record.  It was noted 
that the veteran was in the Army between September 1966 and 
September 1968 and that he was in Vietnam for a period of one 
year and did not receive the Purple Heart.  The veteran 
reported that he had a piece of shrapnel in his head from the 
Vietnam War.  He stated that he was a supply clerk and truck 
driver for graves registration when he was in the military.  
He indicated that he also did guard duty and convoy duty.  
The veteran reported that his worst stressor in Vietnam was 
in graves registration.  He stated that one of those men was 
alive and he ran off and left him.  The veteran noted that he 
blamed himself and that he felt he was responsible for that 
soldier's death.  He stated that another stressor involved 
being in the Tet Offensive in 1968 and being overrun by 
mortars coming in.  He noted that they hit an ammunition dump 
and that there were three mushroom explosions.  The veteran 
reported that the ground shook and that he could stand up.  

The diagnoses were schizophrenia, chronic, paranoid type, and 
polysubstance dependency.  The examiner commented that the 
veteran gave information suggesting that he had PTSD 
symptoms, but that his "cut" ability was certainly in 
question and that there was no mention of a PTSD diagnosis in 
the CPRS.  It was noted that the veteran was obviously 
acutely psychotic.  The examiner stated that she was unable 
to review the veteran's records, but that she did interview 
him and review his electronic record.  It was noted that the 
veteran's electronic record did not have a diagnosis of PTSD.  
The examiner commented that it was her opinion that the 
veteran's primary condition had to do with schizophrenia and 
polysubstance dependency rather than PTSD.  

In a December 2006 statement, the examiner pursuant to the 
October 2006 VA psychiatric examination, noted that the 
veteran's medical record and claims file were reviewed.  The 
examiner stated that there was no change in results or 
diagnoses from the original examination.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that in a January 1995 treatment entry, 
the veteran reported that he had suffered from depression for 
twenty-five years.  Additionally, a February 2001 VA mental 
health history report noted that the veteran reported that he 
overdosed on sleeping pills in 1970 after feeling depressed 
for six months.  The veteran also reported that he was in 
combat during the Vietnam War which he felt was the cause of 
his depression.  Those statements, however, were nothing more 
than a recitation of the veteran's belief.  As such, they are 
not probative in linking any present psychiatric disorder, 
such as his claimed PTSD, with service.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of a 
lay history is not transformed into competent medical 
evidence merely because the transcriber is a medical 
professional).  

Additionally, the Board notes that there are several 
diagnoses of PTSD of record.  A March 1998 psychological 
evaluation report from a private psychologist, apparently for 
SSA purposes, related diagnoses including PTSD with delayed 
onset.  A February 2001 VA mental health history report noted 
diagnoses that included rule out PTSD and an April 2001 VA 
treatment entry also noted an impression that included rule 
out PTSD.  An October 2001 VA treatment entry indicated that 
the veteran suffered from PTSD and VA treatment entries dated 
in August 2002 and November 2002 also included diagnoses of 
PTSD.  The Board observes that in each of the above 
instances, there is no indication that the examiners who 
provided those diagnoses reviewed the veteran's claims file.  
Although an examiner can render a current diagnosis based on 
his examination of a claimant, without a thorough review of 
the record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  Given such circumstances, the diagnoses of PTSD 
noted above are less probative in this matter.  

Conversely, the Board observes that the May 1996 VA 
psychiatric examination report indicated a diagnosis of 
depressive reaction, chronic, with suggested history of 
episodes of decompensation.  The examiner reviewed the 
veteran's claims file and indicated that he could not confirm 
a diagnosis of PTSD.  A May 2003 VA psychiatric examination 
report included a discussion of the veteran's medical records 
in some detail by the examiner.  It was also noted that the 
veteran referred to his duty to pick up dead bodies.  The 
examiner related diagnoses of schizophrenia, chronic and 
severe, paranoid type, and mild depression, chronic.  The 
examiner stated that he was unable to confirm a PTSD 
diagnosis for the veteran.  The October 2006 VA psychiatric 
examination report noted that the veteran's paper record was 
unavailable, but that his CPRS records were reviewed.  The 
examiner specifically referred to the veteran's verified 
stressor of graves registration.  The diagnoses were 
schizophrenia, chronic, paranoid type, and polysubstance 
dependency.  The examiner commented that it was her opinion 
that the veteran's primary condition had to do with 
schizophrenia and polysubstance dependency rather than PTSD.  
In a December 2006 statement, the examiner indicated that she 
reviewed the veteran's claims file and that there was no 
change in the diagnoses from the October 1996 examination.  
The Board observes that the opinions by the VA examiners 
pursuant to the May 1996, May 2003, and October 2006 
examinations were based on a review of the veteran's claims 
file and in the case the May 2003 and October 2006 
examinations, included a discussion of the veteran's stressor 
of graves registration.  Therefore, the Board finds that the 
VA examiners' opinions that the veteran does not have PTSD 
are highly probative in this matter.  See Wensch v. Principi, 
15 Vet.App. 362 (2001).  

As the preponderance of the evidence is against a finding 
that the veteran meets the diagnostic criteria for PTSD, the 
claim must be denied.  The Board has considered the veteran's 
assertions, but as a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Service connection for PTSD is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


